DETAILED ACTION
This office action is in response to application filed on 7/1/2021 and the preliminary amendment made on 11/10/2021.
Claims 21 – 40 are pending.
Priority is claimed as CON of 15/859370 (now abandoned), which claims priority to provisional application 62/584401 (filed on 11/10/2017) and to Indian application IN201741030632 (filed on 8/30/2017).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 25, 28 – 32 and 35 – 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahmy et al, “Virtualized FGPA Accelerators for Efficient Cloud Computing”, 2015 IEEE 7th international conference on cloud computing technology and science (CLOUDCOM), IEEE, November 30th 2015, pages 430 – 435 (reference part of IDS dated 7/16/2021, hereinafter Fahmy).

As per claim 21, Fahmy discloses: One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, when executed by a compute device cause the compute device to: 
store at least one bit-stream in a Field Programmable Gate Array (FPGA) bit-stream library for different FPGAs in different network nodes; (Fahmy page 432, right column, third paragraph: “1) Host Servers: The server CPUs run the software components for user request, FPGA resource, and communication management. The servers also maintain a database of hardware accelerators in the form of a bitstream library which can be augmented with custom user designs”.)
assign a bit-stream in the FPGA bit-stream library to one of a plurality of FPGAs, an FPGA capable of including a plurality of kernels; (Fahmy page 432, right column, fourth paragraph “Each physical FPGA is divided into multiple partially reconfigurable regions (PRRs), which act as virtual FPGAs (vFPGAs) for hosting accelerators.”; right column, last paragraph: “vFPGA is the smallest FPGA instance available to cloud users, and the size can be set based on anticipated demand, but also changed through a full reconfiguration of the FPGA. A vFPGA can be configured with a compatible partial bitstream to implement a virtual FPGA accelerator (vFA).”)
track bit-streams on the FPGAs; (Fahmy page 433, right column, second paragraph: “When the resource manager receives a vFA reconfiguration request, it selects the smallest vFPGA capable of hosting it from the pool of free vFPGAs. The hypervisor makes sure that only a single vFPGA is reconfigured at any time, since partial reconfiguration is not preemptive. Once a vFPGA is selected, it is marked as busy in the vFPGA list and the configured accelerator is also noted”.)
and dynamically allocate at least one FPGA to assist in execution of an application. (Fahmy page 434, left column, first paragraph: “Users initially request the cloud service by sending a connection request to the cloud server. If the request is accepted, the hypervisor pushes the request onto a FIFO and acknowledges it. When the client receives an acknowledgement, it can request a specific vFA using a predefined accelerator tag. The hypervisor resource manager tries to allocate a vFPGA for the vFA; if one is allocated, an acknowledgement is returned and the client sends the input data. The software thread on the server reconfigures the vFPGA with the requested vFA, sends it the input data, and receives the processed data, which is then sent back to the client along with a data request acknowledgement.”)

As per claim 22, Fahmy further disclose:
The one or more non-transitory machine-readable storage media of Claim 21, wherein the plurality of instructions, when executed, further cause the compute device to offload tasks to the FPGAs. (Fahmy page 431, right column, second paragraph: “Incorporation of FPGAs in the datacenter is a relatively new area of research. One proposed application is to provide better security and privacy by offloading sensitive data processing into hardware since possible attack vectors are limited”.)

As per claim 23, Fahmy further disclose:
The one or more non-transitory machine-readable storage media of Claim 21, wherein the plurality of instructions, when executed, further cause the compute device to support a cloud operating environment. (Fahmy page 432, right column, second paragraph: “host FPGAs in the cloud”.)

As per claim 24, Fahmy further disclose:
The one or more non-transitory machine-readable storage media of Claim 21, wherein one of the FPGAs to fetch the bit-stream from the FPGA bit-stream library. (Fahmy page 432, right column, second to last paragraph: “Each physical FPGA has a reconfiguration controller, which enables partial reconfiguration of the vFPGAs using a dedicated DMA controller for high-speed partial bitstream transfer from the server”.)

As per claim 25, Fahmy further disclose:
The one or more non-transitory machine-readable storage media of Claim 21, wherein the plurality of instructions, when executed, further cause the compute device to use one or more security operations for at least one bit-stream. (Fahmy page 433, right column, second to last paragraph: “We implement additional bitstream authentication to prevent potential malicious bitstreams using bitstream watermarking. In the server, every new bitstream is authenticated based on the watermark before being used for reconfiguration and implementation scripts are secured to prevent tampering”.)

As per claim 28, it is the method variant of claim 21 and is therefore rejected under the same rationale.
As per claim 29, it is the method variant of claim 22 and is therefore rejected under the same rationale.
As per claim 30, it is the method variant of claim 23 and is therefore rejected under the same rationale.
As per claim 31, it is the method variant of claim 24 and is therefore rejected under the same rationale.
As per claim 32, it is the method variant of claim 25 and is therefore rejected under the same rationale.
As per claim 35, it is the system variant of claim 21 and is therefore rejected under the same rationale.
As per claim 36, it is the method variant of claim 22 and is therefore rejected under the same rationale.
As per claim 37, it is the method variant of claim 23 and is therefore rejected under the same rationale.
As per claim 38, it is the method variant of claim 25 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy, in view of Dube et al (US 20180357098, hereinafter Dube).

As per claim 26, Fahmy did not disclose:
The one or more non-transitory machine-readable storage media of Claim 21, wherein the plurality of instructions, when executed, further cause the compute device to store a timestamp for bit-streams in the FPGA bit-stream library
However, Dube teaches:
The one or more non-transitory machine-readable storage media of Claim 21, wherein the plurality of instructions, when executed, further cause the compute device to store a timestamp for bit-streams in the FPGA bit-stream library. (Dube [0065])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Dube into that of Fahmy in order to store a timestamp for bit-streams in the FPGA bit-stream library. Dube teaches doing so would enhance the efficiency of the FGPA provisioning system and can increase the overall efficiency of the scheduling system and is therefore rejected under 35 USC 103. 

As per claim 33, it is the method variant of claim 26 and is therefore rejected under the same rationale.
As per claim 39, it is the method variant of claim 26 and is therefore rejected under the same rationale.


Claim(s) 27, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy, in view of Di Balsamo et al (US 20150277987, prior art part of IDS dated 7/16/2021, hereinafter Di Balsamo).

As per claim 27, Fahmy did not disclose:
The one or more non-transitory machine-readable storage media of Claim 21, wherein the plurality of instructions, when executed, further cause the compute device to determine an available FPGA that is capable of executing a predicted next job and configure the determined FPGA.
However, Di Balsamo teaches: 
The one or more non-transitory machine-readable storage media of Claim 21, wherein the plurality of instructions, when executed, further cause the compute device to determine an available FPGA that is capable of executing a predicted next job and configure the determined FPGA. (Di Balsamo [0063] “The resource evaluator 404 may determine historical job data to the one or more jobs in the allocation schedule and may determine a job forecast for the allocation schedule. The job forecast may be a prediction of a job completion date for the one or more jobs. The job forecast may also include a resource forecast”; [0065]: “The resource evaluator 404 may determine the job forecast based on job information including historical job data. In an embodiment, the resource evaluator 404 may identify all predecessors of the jobs expected to run during the next time slot”; [0066]: “the resource evaluator 404 may analyze the workload plan 403, in order to identify a list of jobs expected to be running during a particular time slot”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Di Balsamo into that of Fahmy in order to determine an available FPGA that is capable of executing a predicted next job and configure the determined FPGA. Di Balsamo teaches forecasting an allocation schedule based on historical job data, and to predict resource requirements of those jobs, predicting resource requirement and next job would allow the scheduler to determine the assignment beforehand and can increase the overall efficiency of the scheduling system. 

As per claim 34, it is the method variant of claim 27 and is therefore rejected under the same rationale.
As per claim 40, it is the method variant of claim 27 and is therefore rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196